Case 2:18-cv-00656-RAJ-DEM Document 42 Filed 07/08/19 Page 1 of 2 PageID# 361



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

    Trans-Radial Solutions, LLC,                           Civil Action No. 2:18-cv-00656

                                 Plaintiff,
          v.

    Burlington Medical, LLC et al.,

                                 Defendants.


                       NOTICE REGARDING MOTION TO COMPEL

         Plaintiff Trans-Radial Solutions, LLC (“TRS”), by counsel, provides this notice to

supplement its Motion to Compel. See D.E. 40, 41. On July 3, 2019, TRS moved to compel

discovery responses after defendants Burlington Medical, LLC and Phillips Safety Products, Inc.

failed to serve any objections (due June 6, 2019) or responses (due June 21, 2019). TRS explained

that, after the deadline for objections but one day before the deadline for responses, Burlington

and Phillips requested an extension of time until July 5, 2019 for both objections and responses.

See D.E. 41-7. TRS did not consent to an extension on objections, but responded that it could

consent to an extension on responses until July 5, provided that defendants agreed to begin a rolling

document production by at least June 28. Id. Defendants did not do so.

         The purpose of this notice is to confirm that the July 5 deadline that defendants themselves

proposed has now passed, and defendants still have not served any objections, answers, or

responses to TRS’s interrogatories, document requests, and requests for admission.1




1
       Plaintiff’s Memorandum inadvertently states that the defendants appeared for a hearing on
June 29, 2019. However, the date of the hearing was June 27, 2019. D.E. 41-5.


                                                  1
Case 2:18-cv-00656-RAJ-DEM Document 42 Filed 07/08/19 Page 2 of 2 PageID# 362




       Dated: July 8, 2019                     TRANS-RADIAL SOLUTIONS, LLC



                                               By:             /s/ W. Ryan Snow
                                                                  Of Counsel
W. Ryan Snow, VSB No. 47423
David C. Hartnett, VSB No. 80452
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, Virginia 23510
Telephone: (757) 623-3000
Facsimile: (757) 623-5735
wrsnow@cwm-law.com
dhartnett@cwm-law.com

Bernard S. Klosowski, Jr. (admitted pro hac vice)
THRIVE IP® INTELLECTUAL PROPERTY LAW FIRM
200 N. Main Street, Suite 500
Greenville, SC 29601
Telephone 864.516.7529
Facsimile 866.747.2595
Ben.Klosowski@Thrive-IP.com
Counsel for Plaintiff


                                  CERTIFICATE OF SERVICE

       I certify that on this 8th day of July 2019, I electronically filed the foregoing with the Clerk
of Court using the ECF system, which will send a “Notice of Electronic Filing” to all attorneys of
record who have consented to accept service by electronic means.



                                                              /s/ W. Ryan Snow
                                                       W. Ryan Snow, VSB No. 47423
                                                       David C. Hartnett, VSB No. 80452
                                                       CRENSHAW, WARE & MARTIN, P.L.C.
                                                       150 W. Main Street, Suite 1500
                                                       Norfolk, Virginia 23510
                                                       Telephone: (757) 623-3000
                                                       Facsimile: (757) 623-5735
                                                       wrsnow@cwm-law.com
                                                       dhartnett@cwm-law.com
                                                       Counsel for Plaintiff


                                                  2
